Case 1:18-cv-03101-JPH-MPB Document 92 Filed 05/20/20 Page 1 of 7 PageID #: 471




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 KEVIN PAYTON,                                         )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:18-cv-03101-JPH-MPB
                                                       )
 WILLIAM WARD,                                         )
 DUSHAN ZATECKY,                                       )
                                                       )
                               Defendants.             )

               ENTRY GRANTING MOTION FOR SUMMARY JUDGMENT
                        FILED BY DEFENDANT ZATECKY

        For the reasons explained in this Entry, defendant Zatecky’s motion for summary

 judgment, dkt. [70], is granted.

                                             I. Background

        Plaintiff Kevin Payton is a prisoner confined at the Pendleton Correctional Facility (PCF).

 He brings this 42 U.S.C. § 1983 civil rights action against Warden Dushan Zatecky and former

 Correctional Officer William Ward. Mr. Payton alleges that on November 16, 2016, Correctional

 Officer William Ward attacked him for no reason, causing serious physical injury. Mr. Payton

 alleges that Warden Zatecky hired Officer Ward and failed to provide a safe and secure

 environment for Mr. Payton in violation of the Eighth Amendment.

        Warden Zatecky seeks resolution of the claim against him through summary judgment.

 Dkt. 70. Mr. Payton responded to the motion for summary judgment, dkt. 72, Warden Zatecky

 replied, dkt. 79, and Mr. Payton surreplied, dkt. 84. The motion is ripe for resolution.




                                                  1
Case 1:18-cv-03101-JPH-MPB Document 92 Filed 05/20/20 Page 2 of 7 PageID #: 472




                                II. Summary Judgment Standard

        Summary judgment should be granted “if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). “Material facts are those that might affect the outcome of the suit under applicable

 substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

 “A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th

 Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

 the facts in the light most favorable to the non-moving party and all reasonable inferences are

 drawn in the non-movant’s favor. Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th Cir.

 2018). It cannot weigh evidence or make credibility determinations on summary judgment because

 those tasks are left to the fact-finder. Johnson v. Advocate Health and Hospitals Corp., 892 F.3d

 887, 893 (7th Cir. 2018).

                                          III. Discussion

        A. Undisputed Facts

        On the basis of the pleadings and the expanded record, and specifically on the portions of

 that record which comply with the requirements of Rule 56(c)(1), the following facts are

 undisputed for purposes of the motion for summary judgment.

        Mr. Payton testified in his deposition that on November 16, 2016, after he and Officer

 William Ward exchanged words, Officer Ward ran into Mr. Payton’s cell, swung at him and kicked

 him in the groin. Dkt. 70-3 at 13-16. Before the date of this incident, Mr. Payton had never seen

 Officer Ward. Id. at 31. Officer Ward was employed as a correctional officer at PCF in 2016, but

 he was terminated on December 15, 2016. Dkt. 70-1, ¶ 5 (Aff. Zatecky).



                                                 2
Case 1:18-cv-03101-JPH-MPB Document 92 Filed 05/20/20 Page 3 of 7 PageID #: 473




        Defendant Zatecky’s Responsibilities

        Defendant Zatecky is employed by the State of Indiana in the Indiana Department of

 Correction (IDOC) as the Warden at PCF. Dkt. 70-1, ¶ 2. He has held that position since March 3,

 2013, although the title of the position changed in 2017 from that of “Superintendent” to

 “Warden.” Id. His primary duties and responsibilities include the overall management of the

 facility, directing programs and operations at the facility so they comply with policy guidelines of

 the IDOC, overseeing completion of the institution budget, and controlling the internal operations

 of the institution and management of the inmate population. Dkt. 70-1, ¶ 2; dkt. 70-2 at 1. One of

 the overall purposes of his position is to “supervise[] a large staff in maintaining and enforcing,

 disciplinary safety, security, and custodial measures.…” Dkt. 70-2 at 1.

        Warden Zatecky’s duties do not include hiring, screening, or performance of background

 checks on job applicants, including correctional officers or any other custody staff. Dkt. 70-1, ¶

 3; dkt. 70-2. Hiring decisions are the responsibility of the Deputy Warden and Human Resources

 representatives. Dkt. 70-1, ¶ 3.

        Warden Zatecky’s Knowledge of any Danger

        Warden Zatecky never personally witnessed or received any communications that Officer

 Ward was bullying or verbally or physically threatening Mr. Payton or other offenders. Dkt. 70-1,

 ¶ 6. Similarly, at no time on or before November 16, 2016, had Warden Zatecky ever witnessed

 anything or received any information from any source to lead him to suspect that Officer Ward

 might have violent tendencies or might have posed any danger of using excessive force against

 Mr. Payton or other offenders. Id.




                                                  3
Case 1:18-cv-03101-JPH-MPB Document 92 Filed 05/20/20 Page 4 of 7 PageID #: 474




        Upon reviewing Officer Ward’s personnel file, Warden Zatecky found no reports or

 complaints from on or before the November 16, 2016, incident, that Officer Ward had ever verbally

 or physically threatened Mr. Payton or any other offender at PCF. Dkt. 70-1, ¶¶ 6, 8.

        Employee Screening and Hiring Decisions at PCF

        Warden Zatecky did not participate in the pre-employment screening or background check

 that was performed on Officer Ward, nor did Warden Zatecky make the decision to hire Officer

 Ward. Id., ¶ 5. Deputy Warden Alsip and the facility’s Human Resources representative Casey

 Spivey made the decision to hire William Ward at PCF. Id.

        B. Discussion

        Mr. Payton was a convicted prisoner at the time of the incident between him and Officer

 Ward. This means that the Eighth Amendment applies to his claims. Estate of Clark v. Walker,

 865 F.3d 544, 546, n.1 (7th Cir. 2017) (“the Eighth Amendment applies to convicted prisoners”).

 He alleges that Warden Zatecky failed to protect him and to provide a safe environment, knowing

 that Officer Ward had a reputation for bullying inmates.

        During his deposition, Mr. Payton testified he believes that “Warden Zatecky is responsible

 for everyone that works here and everyone that’s housed here.” Dkt. 70-3 at 29. He further testified

 that, “as the warden, he’s [Zatecky’s] responsible for everything that goes on at this prison.” Id. at

 30. When asked what he thought Warden Zatecky could have done to prevent the incident, he said,

 “I don’t necessarily think he could’ve done something different.” Id. at 33.

        Mr. Payton argues that as Warden, Mr. Zatecky was responsible for providing a safe and

 secure prison. Dkt. 72 at 3. He argues that respondeat superior liability is available in § 1983

 claims. Id. at 4. More specifically, he asserts that Warden Zatecky is liable as a municipality or

 corporation under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), presumably meaning that



                                                   4
Case 1:18-cv-03101-JPH-MPB Document 92 Filed 05/20/20 Page 5 of 7 PageID #: 475




 there was a policy or custom that caused Mr. Payton’s injury. None of these legal theories have

 merit.

          A Monell claim cannot be brought against an individual in his individual capacity. See

 Johnson v. Dykstra, No. 3-17-CV-00071-PPS-MGG, 2019 WL 2270356, at *3 (N.D. Ind. May 24,

 2019) (“Johnson has also brought ’Monell’ claims against Neal and Payne in their individual

 capacity. But this is an oxymoron. A party simply may not assert a Monell claim against prison

 officers in their individual capacities. Recall that under section 1983, only municipalities may be

 held liable for constitutional violations caused by their official policy including unwritten

 customs.”). Even if the Court liberally construed Mr. Payton’s claim as having also been brought

 against Warden Zatecky in his official capacity, an official capacity claim for damages would be

 barred by the Eleventh Amendment. See Richman v. Sheahan, 270 F.3d 430, 439 (7th Cir. 2001).

          “Individual liability under § 1983… requires personal involvement in the alleged

 constitutional deprivation.” Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal

 quotation omitted). Moreover, there is no respondeat superior liability here. “Liability under §

 1983 is direct rather than vicarious; supervisors are responsible for their own acts but not for those

 of subordinates, or for failing to ensure that subordinates carry out their tasks correctly.” Horshaw

 v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018). “[T]o recover damages against a prison official

 acting in a supervisory role, a § 1983 plaintiff may not rely on a theory of respondeat superior and

 must instead allege that the defendant, through his or her own conduct, has violated the

 Constitution.” Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015). Individual liability “may be

 found where an official knows about unconstitutional conduct and facilitates, approves, condones,

 or turn[s] a blind eye to it. Id.

          “Failure-to-protect claims are predicated on a prison official’s subjective knowledge….”



                                                   5
Case 1:18-cv-03101-JPH-MPB Document 92 Filed 05/20/20 Page 6 of 7 PageID #: 476




 Sinn v. Lemmon, 911 F.3d 412, 422 (7th Cir. 2018). Liability for failure to protect an inmate from

 an assault “depends on proof that there was an objectively serious threat of which the defendant

 was subjectively aware (or to which the defendant was deliberately indifferent).” Horshaw, 910

 F.3d at 1028. In determining whether a prison official failed to protect an inmate, courts “must

 consider the context of the perceived threat as a whole, and whether the evidence, circumstantial,

 documentary or otherwise, was sufficient to indicate that the officials were aware of the substantial

 risk.” LaBrec v. Walker, 948 F.3d 836, 843 (7th Cir. 2020).

        The undisputed evidence demonstrates that Warden Zatecky was not involved in hiring

 Officer Ward, nor was he aware that he posed any risk of harm to Mr. Payton. Warden Zatecky

 did not condone or turn a blind eye to any danger and had no reason to suspect that a fight between

 the two men might occur. Indeed, Mr. Payton had never met Officer Ward before November 16,

 2016, nor had he complained of any possible threat. There is no evidence of anything in the

 officer’s background that should have tipped off the Warden or any other supervisor that he might

 become violent. The fight between the two men was not expected by anyone. While no one would

 debate that the State and its prison officials have a goal of maintaining a safe and secure

 environment for inmates and prison staff, this does not mean that prison wardens are thereby liable

 for any injury suffered by a prisoner while incarcerated.

        There is no basis on which to find Warden Zatecky liable for any force used by Officer

 Ward against Mr. Payton. No reasonable jury could find otherwise. Therefore, Warden Zatecky is

 entitled to judgment as a matter of law.

                                            IV. Conclusion

        For the reasons discussed above, Warden Zatecky’s motion for summary judgment, dkt.

 [70], is GRANTED.



                                                  6
Case 1:18-cv-03101-JPH-MPB Document 92 Filed 05/20/20 Page 7 of 7 PageID #: 477




        No final judgment shall issue at this time because the claim against Officer Ward remains

 pending. The Magistrate Judge is requested to set this matter for a status conference with Mr.

 Payton and former Officer Ward to discuss the resolution of that claim.

 SO ORDERED.

 Date: 5/20/2020




 Distribution:

 KEVIN PAYTON
 132744
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Jacob Robert Kovalsky
 INDIANA ATTORNEY GENERAL
 jacob.kovalsky@atg.in.gov


 Magistrate Judge Matthew P. Brookman




                                                7
